Case 2:20-cv-02589-KHV-TJJ Document 1-2 Filed 11/19/20 Page 1 of 4
                                 ELECTRONICALLY FILED
                                        2020 Sep 09 PM 2:46
                         CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                   CASE NUMBER: 2020-CV-000528
Case 2:20-cv-02589-KHV-TJJ Document 1-2 Filed 11/19/20 Page 2 of 4
Case 2:20-cv-02589-KHV-TJJ Document 1-2 Filed 11/19/20 Page 3 of 4
Case 2:20-cv-02589-KHV-TJJ Document 1-2 Filed 11/19/20 Page 4 of 4
